DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
250 and 330
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:

Claim 19 is missing a period at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moldthan et al. (7,931,123) in view of King et al. (6,026,933).
Claim 1: Moldthan et al. discloses a ladder, comprising: 
a pair of rails (Fig. 1; 30, 100);
a step (Fig. 1, 108); 
a handle (Fig. 1; assembly of 102, 103 and 28), the handle having two orifices (Fig. 9;
see closeup below); 

    PNG
    media_image1.png
    423
    434
    media_image1.png
    Greyscale

a ladder tray pivotably connected to said handle by two pivot pins (Fig. 7; 120); and
a locking mechanism comprising two rods (Fig. 7; 116 – located on either side), 
wherein the handle orifices are located above the pivot pins (Fig. 9; see detail above, Fig. 7; 120). 
Moldthan et al. fails to disclose each rod having a rod end and a finger grip distal the rod end, each rod end configured to slide into and out of a respective handle orifice, the locking mechanism moveable from a locked position to an unlocked position.
However, King et al. discloses each rod having a rod end and a finger grip distal the rod end (Fig. 6; 34), each rod end configured to slide into and out of a respective handle orifice (Fig. 6; 16), the locking mechanism moveable from a locked position to an unlocked position (Col. 4, lines 39-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the locking mechanism of Moldthan et al. to include the finger grip locking mechanism, as taught by King et al., to allow a user to unlock both lock rods with one hand. 
Claim 2: King et al. discloses the ladder of claim 1 wherein the ladder tray comprises ribs (Fig. 7; 120, 122, 123) and rib orifices (Fig. 7; 124).  
Claim 3: King et al. discloses the ladder of claim 2 wherein each rod traverses at least one rib orifice (Fig. 7; 120, 122, 123, 124).  
Claim 4: King et al. discloses the ladder of claim 3 wherein each rod further comprises a spring (Fig. 7; 110), the spring biasing the rod end to maintain the locking mechanism in a locked position (Fig. 7; 110, Col. 4, lines 53-56).  
Claim 5: King et al. discloses the ladder of claim 1 wherein each rod further comprises a spring (Fig. 7; 110), the spring biasing the rod end to maintain the locking mechanism in a locked position (Fig. 7; 110, Col. 4, lines 53-56).  
Claim 6: King et al. discloses the ladder of claim 4 wherein the handle comprises two strike plates (Fig. 1; 70 – located on each side of frame 12; Col. 3, lines 54-57).  
Claim 7: King et al. discloses the ladder of claim 6 wherein each strike plate comprises a strike plate orifice (Fig. 4; 108; Col. 3, lines 54-57).  
Claim 8: King et al. discloses the ladder of claim 7 wherein each rod end is configured to slide into and out of a respective strike plate orifice (Fig. 4; 32, 108; Col. 4, lines 8-21).  
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moldthan et al. (7,931,123) in view of King et al. (6,026,933).
Claim 9: Moldthan et al. discloses a stepladder comprising: 
a frame (Fig. 1; 28), the frame having two orifices (Fig. 9; see closeup below); 

    PNG
    media_image1.png
    423
    434
    media_image1.png
    Greyscale

a step (Fig. 1, 108); 
a stepladder tray pivotably connected to said frame by two pivot pins (Fig. 7; 120), the stepladder tray pivotable from an open position to a stored position (Figs. 2-3); and 
a locking mechanism comprising two rods (Fig. 7; 116 – located on either side), wherein the frame orifices are located above the pivot pins (Fig. 9; see detail above, Fig. 7; 120).  
Moldthan et al. fails to disclose each rod having a rod end and a finger grip distal the rod end, each rod configured to slide into and out of a respective frame orifice.
However, King et al. discloses each rod having a rod end and a finger grip distal the rod end (Fig. 6; 34), each rod configured to slide into and out of a respective frame orifice (Fig. 6; 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rods of Moldthan et al. to include the finger grip mechanism, as taught by King et al., to allow a user to control both rods with one hand. 

Claim 10: King et al. discloses the stepladder of claim 9 wherein each rod further comprises a spring (Fig. 7; 110), the spring biasing the rod end toward a respective frame orifice (Fig. 7; 110, Col. 4, lines 53-56).  
Claim 11: King et al. discloses the stepladder of claim 10 wherein the frame comprises two strike plates (Fig. 1; 70 – located on each side of frame 12; Col. 3, lines 54-57).  
Claim 12: King et al. discloses the stepladder of claim 11 wherein each strike plate comprises a strike plate orifice (Fig. 4; 108; Col. 3, lines 54-57).  
Claim 13: King et al. discloses the stepladder of claim 12 wherein each rod end is configured to slide into and out of a respective strike plate orifice (Fig. 4; 32, 108; Col. 4, lines 8-21).  
Claim 14: King et al. discloses the stepladder of claim 13 wherein the ladder tray comprises ribs (Fig. 7; 120, 122, 123) and rib orifices (Fig. 7; 124).  
Claim 15: King et al. discloses the stepladder of claim 14 wherein each rod traverses at least one rib orifice (Fig. 7; 120, 122, 123, 124).   
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moldthan et al. (7,931,123) in view of King et al. (6,026,933).
Claim 16: Moldthan et al. discloses a ladder tray comprising: 
two pivot pins (Fig. 7; 120); and 
a locking mechanism comprising two rods (Fig. 7; 116 – located on either side), 
wherein the ladder tray is pivotable from an open position to a stored position (Figs. 2-3); 
wherein the tray side orifices are located above the pivot pins when the tray is in the open position (Fig. 9; see detail below, Fig. 7; 120). 

    PNG
    media_image1.png
    423
    434
    media_image1.png
    Greyscale

Moldthan et al. fails to disclose at least two ribs, each rib comprising a rib orifice; and 
each rod having a rod end and a finger grip distal the rod end, each rod end configured to slide into and out of a respective tray side orifice, the locking mechanism moveable from a locked position to an unlocked position. 
However, King et al. discloses at least two ribs (Fig. 7; 120, 122, 123), each rib comprising a rib orifice (Fig. 7; 124); and 
each rod having a rod end and a finger grip distal the rod end (Fig. 6; 34), each rod end configured to slide into and out of a respective tray side orifice (Fig. 6; 16), the locking mechanism moveable from a locked position to an unlocked position (Col. 4, lines 39-65). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tray of Moldthan et al. to include the ribs and rib orifices along with the finger grip locking mechanism, as taught by King et al., to allow a user to unlock both lock rods with one hand. 

Claim 17: King et al. discloses the ladder tray of claim 16 wherein each rod further comprises a spring (Fig. 7; 110), the spring biasing the rod end to maintain the locking mechanism in a locked position (Fig. 7; 110, Col. 4, lines 53-56).  
Claim 18: King et al. discloses the ladder of claim 16 wherein each rod traverses at least one rib orifice (Fig. 7; 120, 122, 123, 124).  
Claim 19: King et al. discloses the ladder of claim 17 wherein each rod traverses at least one rib orifice (Fig. 7; 120, 122, 123, 124) 
Claim 20: King et al. discloses the ladder of claim 16 further comprising a tray cutout (Fig. 7; 30), the tray cutout proving access to the finger grips (Fig. 7; 30, Col. 3, lines 22-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635